           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ANTONE LAMANDINGO KNOX,                     )
                                             )
                        Petitioner,          )
                                             )
 -vs-                                        )      Case No. CIV-19-0091-F
                                             )
 MIKE CARPENTER, Warden,                     )
                                             )
                        Respondent.          )

                                        ORDER

        The Report and Recommendation entered by Magistrate Judge Bernard M.
Jones (doc. no. 7, the Report) recommends transfer of this action, which is brought
pursuant to 28 U.S.C. § 2241. In furtherance of justice, the Report recommends
transfer to the United States District Court for the Eastern District of Oklahoma, as
this action attacks the execution of petitioner’s sentence rather than its validity, and
must therefore be filed in the district where the petitioner is confined. Petitioner is
confined at Oklahoma State Penitentiary in McAlester, Oklahoma, which is within
the territorial jurisdiction of the Eastern District of Oklahoma.
        In response to the Report, petitioner has filed a motion to transfer. Doc. no.
8. The motion states that petitioner does not object to transfer as recommended by
the magistrate judge. Accordingly, petitioner asks the court to transfer this action,
without further delay, to the Eastern District of Oklahoma.
        In these circumstances it is clear that petitioner has no objection to the Report.
Having reviewed the Report, and with there being no objection to it from the
petitioner, the court finds that it agrees with the Report and that transfer is in the
interests of justice.
        Accordingly, the Report is ACCEPTED, ADOPTED and AFFIRMED, and
petitioner’s motion for transfer is GRANTED. This action (including the motion for
leave to proceed in forma pauperis, doc. no. 4) is hereby TRANSFERRED to the
United States District Court for the Eastern District of Oklahoma.
        IT IS SO ORDERED this 11th day of February, 2019.




19-0091p001.docx




                                         2
